Champlin, J.
This case only differs from the case of the-same plaintiff against John L. Witter, ante, p. 625, in the fact that the Chicago Lumbering Company had no office in the-township of Hiawatha, which, under the facts, we think is-immaterial. In all other respects the records in the two cases are the same,- and the decision in that case necessarily rules this. For the reasons stated in the opinion in that case, the-judgment of the circuit court is
Reversed, and a new trial ordered.
The other Justices concurred.